Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 6/28/21. Claims 1, 5-10, 19-20, 26, 28-31, 33, 35-36, 38, 41, and 44 are pending and under examination.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 35 is objected to because of the following informalities:  the claim(s) currently use exemplary language (e.g. including, such as, optionally, preferably, in particular, etc.). Such language does not further limit the claim but potentially causes confusion over the claim scope. See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim". Therefore, exemplary language should either be positively recited as a claim limitation or removed from the claim altogether.
Further, “ad” should be “and” before the last element of the list.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites, e.g., Alzheimer’s disease “and all its variations” as well as various diseases “and its adapted forms”.
It is unclear what is considered a variation of, e.g., Alzheimer’s disease. Such variations cannot themselves be Alzheimer’s disease, as AD is already recited by the claim. Others are not fairly warned as to what constitutes an AD variation nor are the metes and bounds of this phrase clear.
It is unclear what is an adapted form of, e.g., BSE. BSE is a prion disease in bovines while CJD is the same prion disease but in humans. However, both BSE and CJD are recited by the claim and so CJD is not reasonably interpreted as an adapted form of BSE in another mammal. The specification does not clearly convey the metes and bounds of what is or is not an “adapted form” of the claimed diseases.
Therefore, claim 35 is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-10, 19-20, 26, 28-31, 33, 35-36, 38, 41, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and dependent claims thereof encompass antibodies characterized by a partial amino acid sequence, e.g., H-CDR2 must be related to one of SEQ ID NOs: 27-30 or 51 but allows for up to four amino acid substitutions of those sequences.
Antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, these six CDRs are highly specific; provided with a reference sequence (e.g., SEQ ID NO: 23), the skilled artisan cannot envisage related sequences (e.g., those with 1-4 arbitrary substitutions) that would preserve the binding function required by the claims. 
First, even highly related CDRs may not bind the same target. See for example Kussie (IDS 11/15/21 citation 2) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). As a further example, see Chen (IDS 11/15/21 citation 3) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
See also Koenig (IDS 11/15/21 citation 4), which provides a large mutation analysis study where every amino acid in both variable regions are substituted with every other amino acid. Looking at figure 1 of Koenig, the bottom half of each section (labeled VEGF) relates to the ability of the mutant to bind the original target, with blue meaning a reduced affinity and black meaning a complete loss of binding ability. In VH-CDR2, for example, mutating any given residue to cysteine, which is encompassed by the instant claims, resulted in reduced binding at 12 residues and a complete loss of binding at 5 residues. That is, at 100% of the positions, mutation to cysteine reduced or ablated the antibody’s ability to bind the target. Looking at a specific position, in 100% of the mutations of residue 55, binding was reduced (15/19) or eliminated (4/19). While residues 56-65 appear more tolerant of change, residues 50-55 are generally intolerant of change.
It is appreciated that Koenig is studying one specific antibody and there is no evidence that the instant antibodies would react in the same way. However, this is part of the problem. The specification as filed does not convey to the skilled artisan that Applicant was in possession of the particular residues of Applicant’s CDRs which are tolerant or intolerant to change, and whether those tolerant positions are only tolerant to conservative mutations. The fact that some residues tolerate mutation does not convey to the skilled artisan that Applicant knew which of the claimed residues were tolerant of such, i.e., does not convey that Applicant was in possession of those sequences which are mutated yet preserve the claimed function. In other words, the specification fails to convey possession of an invention commensurate in scope with what is now claimed and therefore fails to meet the written description requirement. Looking at Koenig figure 2A, ~200 mutations in the CDR region of the VH chain completely abrogates any binding. While 2B appears to indicate that the CDRs of VL are more tolerant of change than the heavy chain CDRs, still over half of the mutations reduce binding compared to the parent.
Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori envisage the breadth of mutations to the CDRs that would still possess the required functions. 
The specification discloses six antibodies (table 1). However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of these specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies. For example, while it appears that H-CDR1 may have either F or Y as the second residue, the specification does not convey to the skilled artisan that Applicant was in possession of antibodies in which this residue is C, G, P. etc, nor any antibody in which the first residue is anything other than glycine.
This rationale is extendable to the fact that only three of the six CDRs are partially defined, while the three CDRs of the light chain are entirely undefined.  Single domain antibodies—antibodies where binding stems solely from a heavy chain or light chain—are not exemplified in the specification, whereas three CDRs in the context of three other antibodies can change binding specificity. For example, WO 2008068048 (IDS 11/15/21 citation 1) discloses an antibody with a heavy chain comprising three CDRs (SEQ ID NO: 2) that binds secreted aspartyl protease from Candida sp. US 20170355756 (IDS 11/15/21 citation 5) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. There is no evidence in the instant specification that the three heavy chain CDRs placed in the context of three light chain CDRs, regardless of the identity of those light CDRs, would result in the required function (such as treating disease), nor that a single chain is correlated to the required function when combined with any other chain. As such, the specification fails to set forth a structure-function correlation sufficient to claim all possible antibodies defined by function and three CDRs or alterations thereof.
This is also highlighted when comparing to the antibodies of US 20150196663 (IDS 11/15/21 citation 6) to those of US 20150266947 (IDS 11/15/21 citation 7). Both publications screened for antibodies using the same library of antibodies (Sheet’s library; ‘663 paragraphs 50, 69 and ‘947 paragraph 131). The six CDRs of ‘947 SEQ ID NO: 11 and reference scFv15 are aligned below:

    PNG
    media_image1.png
    848
    463
    media_image1.png
    Greyscale


The two antibodies share identical CDRs (e.g., CDR-L1), similar CDRs (e.g., CDR-H1, CDR-L2), and highly disparate CDR sequences (e.g., CDR-H3, CDR-L3) and do not bind the same target. 
Given the evidence of record, one could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be mutated without affecting such properties, nor does the instant specification provide guidance to this effect. Further, there is no evidence of record that the instant heavy chain functions as, e.g., a VHH, and disclosure of a heavy chain does not convey to the skilled artisan with reasonable clarity that such a chain will bind its target when separated from its corresponding light chain. While the disclosure states that antibodies “can be derived from…VHH domains” (paragraph 60), there is no evidence that such antibodies exist within the scope of the claims and mere naming of such antibodies does not convey possession of such antibodies.
As such, the disclosure of certain antibody sequences does not convey possession of the breadth of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs is required.
Therefore, claims 1, 5-10, 19-20, 26, 28-31, 33, 35-36, 38, 41, and 44 do not meet the written description requirement. 

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim recites Alzheimer’s disease “and all its variations” as well as various diseases “and its adapted forms”.
The specification does not disclose any variations of Alzheimer’s disease. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. (MPEP §2163). In this case, it is unclear what constitutes a “variation” of Alzheimer’s disease (see above). Such variation is necessarily not itself Alzheimer’s disease as this would be included in the recitation of “Alzheimer’s disease”. The “variations” are not described in the specification nor is there evidence that such variations are well known in the art.
The same is true of “adapted forms”. It is unclear what an “adapted form” of the diseases are nor does the specification provide any examples of, e.g., an adapted form of CWD but is not CWD. There is no evidence that such forms are well known in the art and so the evidence as a whole does not convey to the skilled artisan that Applicant was in possession of such variants or adapted forms.
Therefore, claim 35 does not meet the written description requirement.

Claims 1, 5-10, 19-20, 26, 28-31, 33, 35-36, 38, 41, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosed antibodies defined by six invariant CDRs, does not reasonably provide enablement for mutating the disclosed sequences with a reasonable expectation of preserving the claimed properties nor for an antibody or binding fragment thereof defined only by the heavy chain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
A composition without any claimed use can be enabled for any use that would reasonably correlate with the entire scope of that claim (MPEP §2164.01(c)). In the specification, the utility of the antibody is to bind specifically to the ß-sheet conformation to reduce both Aß and tau (paragraphs 4-5).
As above, even single amino acid mutations can lead to unpredictable changes in binding properties. While skill in the art is high, the evidence of record establishes that predictability is low. The specification provides certain related sequences, e.g., SEQ ID NO: 23 differs from SEQ ID NO: 25 by a S6G and an I9M mutation. However, in none of the five CDRs disclosed in H-CDR1 is the first residue anything other than glycine, none of the residues have been mutated to cysteine or proline, etc. The prior art, on the other hand, demonstrates that while one residue might tolerate a change from one amino acid to another, this does not mean that same residue can be altered to any of the 20 natural amino acids nor that a different residue of the same CDR is similarly tolerant of change. Rather, while one position might not alter functionality when being mutated, other residues might completely abrogate binding of the whole molecule if they are altered to any amino acid other than the native amino acid. This lack of predictability outweighs the minimal guidance in the specification.
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
In this case, Applicant provides six antibodies. While the disclosure states that antibodies “can be derived from…VHH domains” (paragraph 60), there is no evidence that such antibodies exist within the scope of the claims. Applicant then suggests (claims) that any three or four of these amino acids could be changed to any of the 20 natural amino acids, combine those CDRs with any other three CDRs or keep them on their own, and still maintain a single function commensurate with every variation within the scope of the claims, nor for the specifically claimed functions such as treatment of a broad range of diseases. Without the evidence to support this claim, this remains at best a plausible hypothesis with the onus of testing placed on others with no reasonable expectation of success. This is undue experimentation.
The same is true for combining three CDRs of a light chain with three CDRs of a heavy chain. Thus, the claim proposes that these CDRs, irrespective of the identity of the light chain, will possess the same functions such as binding and delaying onset of amyloid diseases. However, as above, variable chains are not generally recognized as interchangeable and if a single amino acid in one CDR can alter function, then clearly altering three of the six CDRs required for binding to any arbitrary sequence would not provide a reasonable expectation of preserving the claimed functions.
Therefore, claims 1, 5-10, 19-20, 26, 28-31, 33, 35-36, 38, 41, and 44 are not enabled for their full scope.

Claims 33, 35, and 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for binding ß-sheet structures of amyloidogenic proteins, does not reasonably provide enablement for inhibiting/slowing the progression of the breadth of diseases claimed nor treating those “at risk” of a condition where that condition is treated, inhibited, or slowed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 33 requires treatment of any condition mediated by any amyloidogenic proteins; such proteins are disclosed in the specification as encompassing a wide variety of structurally distinct proteins across many diseases with different etiologies and progressions (paragraph 55).
Claim 36 requires treating a subject “at risk of having” an amyloidogenic protein mediated condition. The result of such treatment as claimed is that the amount is effective treat, inhibit, or slow the progression of such a condition.
The art currently does not recognize any drug or method that results in these outcomes. One such disease within the scope of the claims is Alzheimer’s disease. Reitz (IDS 11/15/21 citation 5) states “as the currently available drugs only slightly affect disease severity and progression, AD remains at present effectively untreatable” (p.2 C1) and Stanford (IDS 11/15/21 citation 6) that states "unfortunately, there are no currently available FDA-approved medications proven to delay or slow progression of the underlying brain degeneration and loss of synaptic connections that occurs in Alzheimer’s disease”. Where the goal is recognized as difficult and as-yet unrealized, the evidence supporting a claim that such a result is achievable must necessarily be strong. The instant specification does not provide any working examples of AD inhibition nor does it provide adequate guidance on how to overcome the art-recognized difficult nature of this goal. One skilled in the art could not practice the method of the claims to achieve the result of prevention of AD as claimed.
While the instant disclosure provides evidence that the antibodies bind and co-localize with pathogenic amyloid, only figures 35 and 36 appears to relate to testing in an animal model of the disease, i.e., a model in which symptoms can be evaluated. In figure 35, the treatment altered behavior in a radial arm test compared to a control. However, in figure 36, there was no difference between the pathogenic animal (3xTg AD mouse given no therapeutic; control) and the animal provided with the GW-23B7 antibody. Thus, treatment using GW-23B7 for Alzheimer’s disease is unpredictable and so it would be further unpredictable to treat the breadth of diseases claimed including with the breadth of antibody variations claimed. There is no evidence that the onset of Alzheimer’s disease can be inhibited nor that Alzheimer’s disease itself can be inhibited or slowed (“amount effective to”), much less the breadth of achieving these results across the breadth of all amyloid-mediated conditions.
Further, all humans are “at risk” of having a condition mediated by a pathological protein having a ß-sheet structure. However, a person at risk of such a disease necessarily does not actually have the disease and so cannot be “treated” for the disease. The person does not have the disease and so progress of the disease cannot be inhibited or slowed.
Therefore, claims 33, 35, and 36 are not enabled for their full scope.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-10, 19-20, 26, 28-31, 33, 35-36, 38, 41, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10870709. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to antibodies which anticipate the instant antibodies. The reference document also claims, e.g., vectors, nucleic acids, and diagnostic kits. The reference claims of administering the antibody to a subject with the same diseases instantly claimed also anticipates the instant treatment methods.

Conclusion
No claim is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Weidner/Primary Examiner, Art Unit 1649